              Case 2:19-cv-01580-JCC Document 34 Filed 10/09/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   EVERNOOK VALLEY MILK LLC, a                  CASE NO. C19-1580-JCC
     Washington limited liability company; MARVIN
10
     HOEKEMA, an individual; and JEREMY           MINUTE ORDER
11   HOEKEMA, an individual,

12                           Plaintiffs,
             v.
13
     COUNTRY MUTUAL INSURANCE
14
     COMPANY, an Illinois Corporation doing
15   business in Washington; and CHRIS
     THIELBAR, a resident of the State of
16   Washington,

17                           Defendants.
18
19          The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21          This matter comes before the Court on the parties’ stipulated motion for relief from
22   pretrial deadlines (Dkt. No. 33). Having thoroughly considered the motion and the relevant
23   record, the Court hereby GRANTS the motion (Dkt. No. 33) and ORDERS:
24          1. The mediation deadline is extended to November 12, 2020 to allow the parties to
25                complete the scheduled mediation with Colleen Barrett;
26          2. The discovery deadline is extended to December 4, 2020 to allow the parties to


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 1
            Case 2:19-cv-01580-JCC Document 34 Filed 10/09/20 Page 2 of 2




 1           complete the following depositions only:

 2               a. The deposition of Dan Thenell;

 3               b. The Fed. R. Civ. P. 30(b)(6) deposition of Country Mutual Insurance

 4                  Company on certain limited topics after CMIC’s motion for a protective order

 5                  is resolved;

 6               c. The Fed. R. Civ. P. 30(b)(6) deposition of Evernook Valley Milk, LLC; and

 7               d. The depositions of both parties’ expert witnesses;

 8        3. The dispositive motions deadline is December 9, 2020;

 9        4. Response briefs to dispositive motions are due December 21, 2020; and

10        5. Reply briefs for dispositive motions are due December 31, 2020.

11        DATED this 9th day of October 2020.

12                                                      William M. McCool
                                                        Clerk of Court
13
                                                        s/Tomas Hernandez
14
                                                        Deputy Clerk
15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 2
